Citation Nr: 9913903	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in August 1996 that assigned a 20 percent rating 
for the veteran's service connected left knee disability.

It appears that the veteran raised a claim for service 
connection for his right knee, as secondary to his service 
connected left knee, in an additional page associated with a 
form 646 dated February 1998.  This issue is referred to the 
RO for all further appropriate action.

On June 19, 1998, a hearing was held before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

A VA orthopedic examination was conducted in December 1998, 
pursuant to a Board Remand.  The examination report does not 
include the requested opinion concerning functional 
impairment of the left knee due to pain, weakened movement, 
excess fatigability, and incoordination.  The examination 
report also does not include an opinion on the effect of pain 
on functional ability during flare-ups or repeated use.  No 
adequate statement has been provided explaining why these 
opinions are not medically feasible.  Therefore, an 
additional orthopedic examination and opinion is needed.

The United States Court of Appeals for Veterans Claims held 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  In this regard, it should be noted that the 
veteran has complained of pain in his left knee.  Therefore, 
an examination must include consideration of all the factors 
set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation 
to the veteran's left knee disability.

A recent decision of the United States Court of Appeals for 
Veterans Claims held that "where remand orders of the Board 
or this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, inasmuch as portions of the 
Board's December 1998 Remand were not complied with by the VA 
examiner, the veteran's appeal is not yet ready for final 
appellate consideration.


Accordingly, this case is again REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
left knee, to specifically include 
treatment at VA facilities in Salisbury 
and Winston-Salem cited by the veteran 
during his June 1998 Board hearing.  
After securing any necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left knee disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
specifically provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination should also if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner determines that it would not be 
feasible to provide the requested 
information, this should be specifically 
stated for the record and the reasons 
therefore expressed.

3.  The RO should then review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in regard to the veteran's left 
knee.  Consideration should also be given 
to the question of whether separate 
ratings may be assigned for the left knee 
disability, to include under Diagnostic 
Codes 5003, 5260, and 5261.  If action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






